UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4481



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILBERT EMMETTE WILKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-99-8)


Submitted:   January 20, 2000             Decided:   February 1, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. McCarthy, DELANEY, MCCARTHY, COLTON & BOTZIN, P.C.,
Alexandria, Virginia, for Appellant. Helen F. Fahey, United States
Attorney, Andrew McKenna, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert Emmette Wilkins was convicted by a jury and sentenced

to eighty-six months in prison for possession of a firearm by a

convicted felon, in violation of 18 U.S.C.A. § 922(g)(1) (West

Supp. 1999) and fleeing to elude a law enforcement officer, in

violation of 18 U.S.C.A. § 13 (West Supp. 1999)(assimilating Va.

Code. Ann. § 46.2-817 (Michie Supp. 1999)).       Wilkins, an African-

American, contends that the Government’s peremptory strike of an

African-American venire person was racially discriminatory.

     We conclude that the court did not clearly err in finding the

Government’s peremptory challenge was based upon racially neutral

factors and was not pretext for discrimination. See Batson v. Ken-

tucky, 476 U.S. 79, 96-97 (1986); United States v. Grimmond, 137

F.3d 823, 834-35 (4th Cir.), cert. denied, 119 S. Ct. 124 (1998)

(noting   that   Government’s   reason   need   not   be   persuasive   or

plausible, just neutral).

     Accordingly, we affirm Wilkins’ convictions and sentence.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                   2